DETAILED ACTION
This office action is responsive to communications filed on September 16, 2021.  Claims 21, 27 and 35 have been amended.  Claims 21-40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 8/25/ 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 35 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0022040).

Regarding Claim 21, Chen teaches a method, comprising:
“Whether a measurement is non-gap-assisted or gap-assisted depends on the UE's capability and the current operating frequency. In non-gap-assisted scenarios, a UE may be able to carry out such measurements without measurement gaps. In gap-assisted scenarios, the UE should not be assumed to be able to carry out such measurements without measurement gaps. The UE determines whether a particular cell measurement needs to be performed in a transmission/reception gap and the scheduler needs to know whether gaps are needed” – See [0071]; “when wider beams, such as idle mode RS beams, and narrow beams, such as additional connected mode RS beams, are used together for, e.g., in an overlay manner where the UE may receive on both wider beam and narrow beam in overlapping time widow, there is a further challenges even in the intra-frequency case, since the UE may not have the capability to receive on both wider beam and narrow beam at the same time, as illustrated in FIG. 7” – See [0109]; “The UE may signaled it capability to the gNB to help gNB in the provision of the proper measurement configuration gap” – See [0163]; A gNB (network device) determines that a first condition is satisfied when it determines that a UE is not capable of receiving on both a wide beam and narrow beam at the same time (i.e., does not support simultaneous reception of two types of beams)); and
configuring, by the network device, in response to determining that the first condition is satisfied, and in response to a terminal device reporting that the terminal device is incapable of simultaneously receiving two different types of beams, one or more measurement gap parameters for the terminal device, wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal (“The UE may signaled it capability to the gNB to help gNB in the provision of the proper measurement configuration gap” – See [0163]; “The UE may also be configured explicitly by the gNB with measurement gaps. Such measurement gap may be required for the UE to measure beams transmission in the same direction as the serving beam of the UE for, e.g., in the case of inter-frequency measurement or measurement of wider beam while the UE is in reception mode with a narrower high power beam” – See [0166]; The gNB configures a measurement gap for the UE in response to determining that the UE is not capable of receiving on both a wide beam and narrow beam at the same time (i.e., the terminal device is incapable of simultaneously receiving two different types of beams, and which is also the “first condition”)), and
wherein the first condition comprises: a frequency band of the reference signal is outside of a range of an operating band of a serving cell of the terminal device; a center frequency of the reference signal is different from a center frequency of the serving cell of the terminal device; the center frequency of the reference signal is different from center frequencies of all synchronization signals of the serving cell of the terminal device; a bandwidth of the reference signal is different from bandwidths of all the synchronization signals of the serving cell of the terminal device; the center frequency of the reference signal is different from a center frequency of an active bandwidth part of the terminal device, and the bandwidth of the reference signal is different from a bandwidth of the active bandwidth part of the terminal device; the center frequency of the reference signal is different from a center frequency of a bandwidth part configured for the terminal device; the bandwidth of the reference signal is different from a bandwidth of the bandwidth part configured for the terminal device; or the terminal device does not support simultaneous reception of two types of beams (As shown above, the first condition is satisfied when the gNB determines that the UE is not capable of receiving on both a wide beam and narrow beam at the same time (i.e., does not support simultaneous reception of two types of beams)).

Regarding Claim 26, Chen teaches the method of Claim 21.  Chen further teaches after configuring, by the network device, the one or more measurement gap parameters for a terminal device, the method further comprises: sending, by the network device, the one or more measurement gap parameters to the terminal device (“The UE may also be configured explicitly by the gNB with measurement gaps. Such measurement gap may be required for the UE to measure beams transmission in the same direction as the serving beam of the UE for, e.g., in the case of inter-frequency measurement or measurement of wider beam while the UE is in reception mode with a narrower high power beam” – See [0166]; The gNB sends an explicit indication of the measurement gap configuration to the UE).

Claim 35 is rejected based on reasoning similar to Claim 21.
Claim 40 is rejected based on reasoning similar to Claim 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Yoon et al. (US 2019/0363809).

Regarding Claim 22, Chen teaches the method of Claim 21.  Chen does not explicitly teach that the one or more measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, the first measurement gap parameter is usable by the terminal device to measure a synchronization signal, and the second measurement gap parameter is usable by the terminal device to measure a channel state information-reference signal; or the one or more measurement gap parameters comprise a third measurement gap parameter, and the third measurement gap parameter is useable by the terminal device to measure a synchronization signal or a channel state information-reference signal.
“Specifically, an SSB measurement gap is configured for a UE. By using an SSB based on the measurement gap, the UE performs cell detection and then obtains timing information for the detected cell and the SSB RSRP for the detected cell. Thereafter, the UE reports some or all of the obtained value or information to the BS. If it is determined that information on CSI-RS RSRP for the detected cell is required, the BS configures a CSI-RS measurement gap for the UE. In this case, the UE measures the CSI-RS RSRP by using the cell information obtained through the SSB-based cell detection and the CSI-RS measurement gap and report the measured CSI-RS RSRP to the BS” – See [0207]; A first measurement gap is used by the UE to measure an SSB (synchronization signal) and a second measurement gap is used by the UE to measure a CSI-RS (channel state information-reference signal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen such that the one or more measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, the first measurement gap parameter is usable by the terminal device to measure a synchronization signal, and the second measurement gap parameter is usable by the terminal device to measure a channel state information-reference signal.  Motivation for doing so would be to prevent interruption to the serving cell by configuring measurement gaps for a synchronization signal and a channel state information-reference signal at different times (See Yoon, [0206]-[0207]).

Claim 36 is rejected based on reasoning similar to Claim 22.

Claims 23-25 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0022040) in view of Yoon et al. (US 2019/0363809) and further in view of Harada et al. (US 2017/0339714).

Regarding Claim 23, Chen in view of Yoon teaches the method of Claim 22.  Although Yoon teaches a first measurement gap and a second measurement gap as shown above with respect to Claim 22, Chen and Yoon do not explicitly teach that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap.
However, Harada teaches that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap (“is repeated in a predetermined period of repetitions (hereinafter referred to as "MGRP" (Measurement gap Repetition Period))” – See [0079]; “gap offset (hereinafter referred to as "GO" (Gap Offset)) is reported to a UE through higher layer signaling (RRC signaling). Here, GO refers to the starting offset from the top of a radio frame to the beginning of a measurement gap (starting offset), and show the measurement gap starting timing” – See [0081]; “For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs” – See [0085]; A plurality of measurement gaps (e.g., first and second measurement gaps) are configured wherein each measurement gap has respectively different offsets (e.g., first and second offsets) and measurement gap repetition periods (e.g., first and second periods), wherein the offsets and periods are used to determine the timing of the measurement gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap.  Motivation for doing so would be to enable the UE to make inter-frequency measurement efficiently, with minimal gap time (See Harada, [0090]).

Regarding Claim 24, Chen in view of Yoon and Harada teaches the method of Claim 23.  Harada further teaches that the period of the first measurement gap is different from the period of the second measurement gap, and the offset of the first measurement gap is the same as or different from the offset of the second measurement gap (“For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs in association with different TAGs” – See [0085]; The MGRPs (periods) and GOs (offsets) for the plurality of measurement gaps are different.  Thus a first MGRP for the first measurement gap is 

Regarding Claim 25, Chen in view of Yoon teaches the method of Claim 22.  Chen and Yoon do not explicitly teach that the third measurement gap parameter comprises a period of a third measurement gap and a cycle quantity of time information of the third measurement gap, and the period of the third measurement gap and the cycle quantity of the time information of the third measurement gap are usable to determine the time information of the third measurement gap.
However, Harada teaches a third measurement gap parameter that is useable by the terminal device to measure a synchronization signal or a channel state information-reference signal, wherein the third measurement gap parameter comprises a period of a third measurement gap and a cycle quantity of time information of the third measurement gap, and the period of the third measurement gap and the cycle quantity of the time information of the third measurement gap are usable to determine the time information of the third measurement gap (“As used herein, "measurements" means that a UE receives detection/measurement signals (for example, … the CSI-RS (CSI (Channel State Information)-Reference Signal)” – See [0031]; “UE makes measurements for CCs #3 and #4 included in TAG #2 during the MGL of MG #2, and makes measurements for CCs #5 to #10 included in TAG #3 during the MGL of MG #3” – See [0089]; “a predetermined length of time (hereinafter referred to as "MGL" (Measurement gap Length)) is repeated in a predetermined period of repetitions” – See [0079]; “gap offset (hereinafter referred to as "GO" (Gap Offset)) is reported to a UE through higher layer signaling (RRC signaling). Here, GO refers to the starting offset from the top of a radio frame to the beginning of a measurement gap (starting offset), and show the measurement gap starting timing” – See [0081]; “For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs” – See [0085]; MG #3 (third measurement gap) can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the third measurement gap parameter comprises a period of a third measurement gap and a cycle quantity of time information of the third measurement gap, and the period of the third measurement gap and the cycle quantity of the time information of the third measurement gap are usable to determine the time information of the third measurement gap for the same reasons as those given with respect to Claim 23.

Claim 37 is rejected based on reasoning similar to Claim 23.
Claim 38 is rejected based on reasoning similar to Claim 24.
Claim 39 is rejected based on reasoning similar to Claim 25.

Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US 2016/0337916) in view of Frenne et al. (US 2016/0337056).

Regarding Claim 27, Deenoo teaches a method, comprising:
determining, by a terminal device based on a first measurement gap parameter, time information of a first measurement gap and obtaining, by the terminal device, from a first beam, according to the time information of the first measurement gap, time information of a cell in which a reference signal is located (“The WTRU may receive a first measurement gap pattern … (e.g., from the mmW base station). The first measurement gap pattern may be associated with a first activity … For example, the first activity may include a mmW measurement associated with a mmW serving cell (e.g., a wide beam and/or narrow beam measurement of the mmW serving cell) … The first measurement gap pattern … may occur in a time period (e.g., may be interleaved in a time period). For example, the first measurement gap pattern may be associated with a first subframe pattern in a time period and the second measurement gap pattern may be associated with a second subframe pattern in the time period. The WTRU may perform respective measurements associated with the respective measurement gap patterns” – See [0006]; “A Beam-Specific Reference Signal (BSRS) may be a sequence per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for PDDCCH, fine beam tracking, beam measurement, etc. It may implicitly carry beam identity information. There may be different types of BSRS. For example, there may be BSRS for each mmW sector and its member segments” – See [0127]; See also Fig. 28; The UE receives a first measurement gap pattern (first measurement gap parameter) and determines time information of a first measurement gap therefrom, wherein time information of the first measurement gap is obtained from the measurement gap configuration received on a first beam from a serving base station and the time information is associated with the measurement of a BSRS (reference signal) in a serving cell); and 
determining, by the terminal device based on a second measurement gap parameter, time information of a second measurement gap for a second beam different from the first beam and measuring, by the terminal device according to the time information of the second measurement gap, the reference signal of the second beam based on the time information of the cell and configuration information of the reference signal, wherein the configuration information of the reference signal indicates time information of the reference signal (“The WTRU may receive … a second measurement gap pattern (e.g., from the mmW base station) … the second measurement gap pattern may be associated with a second activity. For example, … the second activity may include a mmW measurement associated with a first mmW neighbor cell (e.g., a wide beam and/or narrow beam measurement of the first mmW neighbor cell). The first measurement gap pattern and the second measurement gap pattern may occur in a time period (e.g., may be interleaved in a time period). For example, the first measurement gap pattern may be associated with a first subframe pattern in a time period and the second measurement gap pattern may be associated with a second subframe pattern in the time period. The WTRU may perform respective measurements associated with the respective measurement gap patterns. For example, the WTRU may perform a measurement associated with a mmW serving cell in accordance with the first measurement gap pattern, and, a measurement associated with a first mmW neighbor cell in accordance with the second measurement gap pattern” – See [0006]; “A Beam-Specific Reference Signal (BSRS) may be a sequence per transmit beam that may be used for beam acquisition, timing/frequency synchronization, channel estimation for PDDCCH, fine beam tracking, beam measurement, etc. It may implicitly carry beam identity information. There may be different types of BSRS. For example, there may be BSRS for each mmW sector and its member segments” – See [0127]; See also Fig. 30; The UE receives a second measurement gap pattern (second measurement gap parameter) and determines time information of a second measurement gap therefrom, wherein the measurement gap is for a different/second beam of a neighbor cell that is different from the first beam of the serving cell.  The UE measures the BSRS (reference signal) of the second beam in the neighbor cell based on time information determined from the second measurement gap pattern).
Deenoo does not explicitly teach that the reference signal is a channel state information-reference signal.
However, Frenne teaches using a BSRS as a channel state information-reference signal (“Embodiments herein describe a method for the wireless device 850 to provide feedback on a channel, e.g. CSI feedback, in a network such as wireless communications network 800, that may use Beam-specific Reference Signals (BRS) for channel measurements, e.g., CSI measurements, by defining a report, e.g., a CSI report, containing multiple sub-reports, wherein each sub-report comprises information about at least one TP beam and at least one indicator of channel quality value, e.g., a CQI value, associated with shared data channel transmission in that TP beam” – See [0096]; See also Fig. 12; The terminal performs CSI measurements on a plurality of beam specific reference signals (BSRS) and provides CSI feedback to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deenoo such that the reference signal is a channel state information-reference signal.  Motivation for doing so would be to enable the terminal to directly measure and feed back per beam, a subset of beams that provide the best signal (See Frenne, [0123]).

Regarding Claim 28, Deenoo in view of Frenne teaches the method of Claim 27.  Deenoo further teaches that the first measurement gap parameter comprises a period of the first measurement gap and an offset of the first measurement gap, and the period of the first measurement gap and the offset of the first measurement gap are usable to determine the time information of the first measurement gap; and the second measurement gap parameter comprises a period of the second measurement gap and an offset of the second measurement gap, and the period of the second measurement gap and the offset of the second measurement gap are usable to determine the time information of the second measurement gap (“The WTRU may receive a first measurement gap pattern and a second measurement gap pattern” – See [0006]; “A measurement gap pattern may include at least one of the following: a gap pattern Id; a gap start offset; a gap length; a gap Repetition period” – See [0222]; The first gap pattern includes an offset and period and the second gap pattern includes an offset and period).

Regarding Claim 29, Deenoo in view of Frenne teaches the method of Claim 28.  Deenoo further teaches that the period of the first measurement gap is different from the period of the second measurement gap, and the offset of the first measurement gap is the same as or different from the offset of the second measurement gap; or the period of the first measurement gap is the same as the 

Regarding Claim 30, Deenoo in view of Frenne teaches the method of Claim 27.  Deenoo further teaches that the first measurement gap parameter further comprises stop time information of the first measurement gap, and the method further comprises: determining, by the terminal device, a stop moment of the first measurement gap based on the stop time information of the first measurement gap (“A measurement gap pattern may include at least one of the following: a gap pattern Id; a gap start offset; a gap length; a gap Repetition period … A gap length may set the duration of a measurement gap” – See [0222]; The gap parameter includes a gap length which indicates a stop time of the measurement gap, wherein the terminal determines a stop moment of the first measurement gap as the time duration/length after the start offset of the measurement gap).

Regarding Claim 31, Deenoo in view of Frenne teaches the method of Claim 30.  Deenoo further teaches that the stop time information of the first measurement gap comprises an occurrence quantity of the first measurement gap or the stop moment of the first measurement gap (“A measurement gap pattern may include at least one of the following: a gap pattern Id; a gap start offset; a gap length; a gap Repetition period … A gap length may set the duration of a measurement gap” – See [0222]; The gap parameter includes a gap length which indicates a stop moment of the measurement gap, wherein the terminal determines a stop moment of the first measurement gap as the time duration/length after the start offset of the measurement gap).

Regarding Claim 32, Deenoo in view of Frenne teaches the method of Claim 30.  Deenoo further teaches starting, by the terminal device, the second measurement gap after the first measurement gap stops (See Fig. 30; The terminal starts the measurement gap for neighbor cell narrow beam measurements (second measurement gap) after the measurement gap for serving cell narrow beam measurements (first measurement gap) stops).

Regarding Claim 33, Deenoo in view of Frenne teaches the method of Claim 27.  Deenoo further teaches that the second measurement gap parameter further comprises start time information of the second measurement gap, and the method further comprises: determining, by the terminal device, a start moment of the second measurement gap based on the start time information of the second measurement gap (“The WTRU may receive a first measurement gap pattern and a second measurement gap pattern” – See [0006]; “A measurement gap pattern may include at least one of the following: a gap pattern Id; a gap start offset; a gap length; a gap Repetition period” – See [0222]; The second gap pattern includes a start offset to enable the terminal to determine the start moment of the measurement gap).

Regarding Claim 34, Deenoo in view of Frenne teaches the method of Claim 27.  Deenoo further teaches receiving, by the terminal device, the second measurement gap parameter sent by a network device; and starting, by the terminal device, the second measurement gap (“The WTRU may receive … a second measurement gap pattern (e.g., from the mmW base station) … the second measurement gap pattern may be associated with a second activity. For example, … the second activity may include a mmW measurement associated with a first mmW neighbor cell (e.g., a wide beam and/or narrow beam measurement of the first mmW neighbor cell). The first measurement gap pattern and the second measurement gap pattern may occur in a time period (e.g., may be interleaved in a time period). For example, the first measurement gap pattern may be associated with a first subframe pattern in a time period and the second measurement gap pattern may be associated with a second subframe pattern in the time period. The WTRU may perform respective measurements associated with the respective measurement gap patterns. For example, the WTRU may perform a measurement associated with a mmW serving cell in accordance with the first measurement gap pattern, and, a measurement associated with a first mmW neighbor cell in accordance with the second measurement gap pattern” – See [0006]; The terminal receives the second measurement gap pattern (second measurement gap parameter) from the serving cell (network device) and starts the measurement gap at the appropriate time to perform the corresponding measurements).

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Lee does not teach “configuring, by the network device … in response to a terminal device reporting that the terminal device is incapable of simultaneously receiving two different types of beams, one or more measurement gap parameters,” as recited in claims 21 and 35.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Chen reference.

On pages 11-12 of the remarks, Applicant argues in substance that Harada does not teach “obtaining, by the terminal device, from a first beam, according to the time information of the first measurement gap, time information of a cell in which a channel state information-reference signal is located,” “determining, by the terminal device based on a second measurement gap parameter, time information of a second measurement gap for a second beam different from the first beam” and 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478